Citation Nr: 1432096	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lumbar/thoracic spine disorder.

2.  Entitlement to service connection for a lumbar/thoracic spine disorder, claimed as secondary to service-connected bilateral pes planus.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral knee disorder, claimed as secondary to service-connected bilateral pes planus.

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disorder.

6.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to service-connected bilateral pes planus.

7.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral shoulder disorder.

8.  Entitlement to service connection for a bilateral shoulder disorder, claimed as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to November 1985.

This case comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

A May 2013 rating decision granted service connection for bilateral pes planus.  Thus, that issue is no longer on appeal.  

In April 2014, the Veteran testified during a Board hearing via videoconference.  At that time, the Veteran limited her appeal regarding each of the disorders to only as secondary to the now service-connected bilateral pes planus.  Thus, the issues are as listed on the title page.

In this decision, the Board reopens each of the previously denied claims for service connection.  The issues of entitlement to service connection for those disorders as secondary to the service-connected bilateral pes planus, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1986 rating decision denied the claims for service connection for lumbar/thoracic spine and bilateral knee disorders.  The Veteran was notified of the decision and of her appellate rights but did not initiate an appeal.

2.  The evidence received since the April 1986 decision relates to unestablished facts necessary to substantiate the claims for service connection for lumbar/thoracic spine and bilateral knee disorders, and raises a reasonable possibility of substantiating the claims.  

3.  An October 2007 rating decision denied the claims for service connection for cervical spine and bilateral shoulder disorders.  The Veteran was notified of the decision and of her appellate rights but did not initiate an appeal.

4.  The evidence received since the October 2007 decision relates to unestablished facts necessary to substantiate the claims for service connection for cervical spine and bilateral shoulder disorders, and raises a reasonable possibility of substantiating the claims.  



CONCLUSIONS OF LAW

1.  The April 1986 rating decision, which denied the claims for service connection for lumbar/thoracic spine and bilateral knee disorders, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the April 1986 decision to reopen the previously denied claims for service connection for lumbar/thoracic spine and bilateral knee disorders.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The October 2007 rating decision, which denied the claims for service connection for cervical spine and bilateral shoulder disorders, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).

4.  New and material evidence has been received since the October 2007 decision to reopen the previously denied claims for service connection for cervical spine and bilateral shoulder disorders.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2013).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the newly presented evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

In this case, the claims for service connection for lumbar/thoracic spine and bilateral knee disorders were originally denied in an April 1986 rating decision.  The claims were denied because the disorders existed prior to active service and were not aggravated by such service.  The Veteran was notified of the decision and of her appellate rights but did not initiate an appeal.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issues.  38 C.F.R. § 3.156(b) (2013).  Thus, that decision became final.  

Initially, the Board notes that additional service treatment records were associated with the claims file in February 2007 subsequent to the April 1986 rating decision. However, as the Veteran limited her appeal regarding the back and knee disorders to only as secondary to the now service-connected bilateral pes planus, these service treatment records are not relevant to the appeal and do not warrant a de novo review of the claims.  38 C.F.R. § 3.156(c) (2013).  Thus, new and material evidence to reopen the claims is still required.

The Veteran claims that her back and knee disorders were caused or aggravated by her now service-connected pes planus.  In a June 12, 2013, VA treatment record, a chiropractor noted the Veteran's pes planus and stated that the biomechanical alterations of the feet and ankle lead to adverse biomechanical changes in her knees and back.  During the April 2014 hearing, the Veteran indicated that a VA podiatrist and chiropractor have provided favorable nexus opinions linking her disorders to the service-connected pes planus.

Presuming the credibility of the evidence and testimony, the record now indicates that the Veteran's lumbar/thoracic spine and bilateral knee disorders may have been caused or aggravated by the service-connected pes planus.  The evidence is new, not cumulative, and relates directly to unestablished facts necessary to substantiate the claims.  Thus, as new and material evidence has been received, the claims for service connection for lumbar/thoracic spine and bilateral knee disorders are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

The claims for service connection for cervical spine and bilateral shoulder disorders were originally denied in an October 2007 rating decision.  The claims were denied because there was no competent evidence of current disorders of the cervical spine or shoulders and the Veteran failed to report to a scheduled VA examination.  The Veteran was notified of the decision and of her appellate rights but did not initiate an appeal.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issues.  38 C.F.R. § 3.156(b) (2013).  Thus, that decision became final.  

The Veteran claims that her cervical spine and bilateral shoulder disorders were caused or aggravated by her now service-connected pes planus.  VA treatment records show that the Veteran has degenerative arthritis of the neck and shoulders.  During the April 2014 hearing, she indicated that a VA podiatrist and chiropractor have provided favorable nexus opinions linking her disorders to the service-connected pes planus.

Presuming the credibility of the evidence and testimony, the record now indicates that the Veteran has disorders of the cervical spine and shoulders and that they may have been caused or aggravated by the service-connected pes planus.  The evidence is new, not cumulative, and relates directly to unestablished facts necessary to substantiate the claims.  Thus, as new and material evidence has been received, the claims for service connection for cervical spine and bilateral shoulder disorders are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  


ORDER

New and material evidence having been received, the previously denied claim for service connection for a lumbar/thoracic spine disorder is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the previously denied claim for service connection for a bilateral knee disorder is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the previously denied claim for service connection for a cervical spine disorder is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the previously denied claim for service connection for a bilateral shoulder disorder is reopened.  To that extent only, the appeal is granted.

REMAND

Having reopened the claims on appeal, the Board finds that further development is needed.  

The Veteran claims that her lumbar/thoracic spine, bilateral knee, cervical spine, and bilateral shoulder disorders were caused or aggravated by her now service-connected bilateral pes planus.  

During the Board hearing, the Veteran indicated that a VA podiatrist and chiropractor have provided favorable nexus opinions linking the disorders on appeal to the service-connected pes planus.  She indicated that they were in VA treatment records dated in February and March 2014.  The AOJ should associate those treatment records with the claims file.  The record, including the Veteran's Virtual VA electronic claims file, only contains VA treatment notes through July 2013.  Thus, any treatment notes since that time should be obtained.

Given the Veteran's testimony, the record now indicates that her disorders of the lumbar/thoracic spine, knees, cervical spine, and shoulders may have been caused or aggravated by the service-connected pes planus.  The AOJ should afford the Veteran a VA examination to obtain an opinion on each of the disorders.  The Board notes that the record contains prior opinions.  However, those opinions did not consider the June 12, 2013, VA treatment record indicating that her pes planus has led to adverse biomechanical changes, to specifically include in her back and knees.  Also, the record indicates that additional favorable nexus opinions have been added to the claims file since the last opinions were obtained.  Thus, opinions considering the above evidence are needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since July 2013, to specifically include the February 2014 and March 2014 treatment records reportedly containing favorable nexus opinions.

2.  Then, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any current disorders of the lumbar/thoracic spine, knees, cervical spine, and shoulders.  The examiner should review the claims file and note that review in the report.  The examiner should consider the June 12, 2013, VA treatment record indicating that the Veteran's pes planus has led to adverse biomechanical changes, to specifically include in the back and knees.  The examiner should also consider the February 2014 and March 2014 VA treatment records reportedly indicating a link between the claimed disorders and the service-connected bilateral pes planus.  The examiner should provide a rationale for all opinions.  Specifically, the examiner should address the following.  

(a) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar/thoracic spine disorder was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected bilateral pes planus.  

 (b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knees disorder was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected bilateral pes planus.  

(c) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected bilateral pes planus.  

(d) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disorder was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected bilateral pes planus.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


